Citation Nr: 0517945	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  95-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, 
asserted to be secondary to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1955 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for a 
lung disorder, asserted to be secondary to in-service 
asbestos exposure.  

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  On several prior occasions 
(in particular, in April 1998, July 2001, and July 2003), the 
Board remanded this issue to the RO for further evidentiary 
development and due process requirements.  Most recently, in 
May 2005, the RO, through the Appeals Management Center 
(AMC), returned the veteran's case to the Board.  

This appeal is being REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

In July 2003, the Board remanded the veteran's service 
connection claim for further evidentiary development.  In 
particular, the Board asked the RO to forward copies of the 
veteran's personnel records to the Commander of the Naval Sea 
Systems Command to determine the likelihood of any in-service 
asbestos exposure.  

In a letter dated in July 2004, the Naval Sea Systems Command 
referred to a previous letter dated on June 15, 2004 which 
the agency had furnished to the AMC.  Also in the July 2004 
letter, the Naval Sea Systems Command explained that the June 
2004 letter included attachments.  According to the Naval Sea 
Systems Command, the attachments included "a listing of 
ratings and the likelihood of exposure."  In the July 2004 
letter, the Naval Sea Systems Command referred the AMC to the 
June 2004 response "for future inquiries of this nature."  

The Naval Sea Systems Command June 2004 response and its 
attachments are not contained in the veteran's claims folder.  
As these documents appear to provide information relevant to 
the matter at hand (e.g., the likelihood of any in-service 
asbestos exposure), the Board finds that a remand is 
necessary to procure these records and to associate them with 
the veteran's claims file.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure the June 15th, 
2004 letter from the Naval Sea Systems 
Command as well as the attachments 
thereto.  The attachments include 
Ser 04R/002, dated March 27, 2003, 
Subj:  VA CLAIMS FOR SERVICE CONNECTED 
DISABILITY RELATED TO ALLEGED EXPOSURE TO 
ASBESTOS ON NAVY SHIPS; Ser 04R/119, 
dated July 22, 2003, Subj:  NAVY 
OCCUPATIONAL TASK ANAYLSIS PROGRAM 
(NOTAP); and all available Task Analyses 
on CD.  (The Naval Sea Systems Command 
refers to these documents in a July 8th, 
2004 letter which is contained in the 
claims folder.)  All such available 
documents should be associated with the 
veteran's claims folder.  

2.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a lung disorder, 
asserted to be secondary to in-service 
asbestos exposure.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



